GRAHAM, Judge.
Defendant assigns as error the denial of his motion “for a directed verdict and for a mistrial of the case on the grounds that the State’s evidence, taken in the light most favorable for the State, fails to show the crime of armed robbery.”
The testimony of Mrs. Rothgeb indicates that she had ample opportunity to observe the defendant while the robbery was taking place and her identification of him at the trial was direct and unequivocal. Certainly the evidence was sufficient to take the case to the jury.
The motion for a mistrial was joined with the motion for a directed verdict. No grounds were stated for this motion and we find nothing in the record which would have justified a mistrial.
 Other assignments of error, all of which relate to the admission or the exclusion of evidence, have been carefully reviewed and found without merit. The reference of Mrs. Rothgeb to the subsequent robbery of April, 1972 was necessary in order for her to explain how her out-of-court confrontation with defendant in May of 1972 occurred. Since no effort was made by the State to connect defendant with this later robbery, the reference to it in Mrs. Rothgeb’s testimony was not sufficiently prejudicial to require a new trial. Voluntary statements made by defendant to Gonzalis while they were both *582being served with warrants did not result from custodial police interrogation and were properly received in evidence. State v. Perry, 276 N.C. 339, 172 S.E. 2d 541. The exclusion of self-serving statements made by defendant to a police officer was not error. State v. Chapman, 221 N.C. 157, 19 S.E. 2d 250.
In our opinion the defendant received a fair trial free from prejudicial error.
No error.
Judges Campbell and Britt concur.